Citation Nr: 9915429	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  94-43 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back disorder, 
described as residuals of a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant had active service from November 1963 to 
November 1965. 

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of the 
St. Petersburg, Florida Regional Office (hereinafter RO), of 
the Department of Veterans Affairs (hereinafter VA).  
 
In a decision dated in April 1997, the Board, in pertinent 
part, remanded this claim in order to accomplish additional 
development of the medical evidence.  The requested actions 
have been completed, and the case has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Service medical records indicate the appellant was 
treated for an injury to his back in an accident in 
August/September 1965.  The injury was acute and transitory 
and resolved itself in service.

3.  Post service clinical evidence of a lower back disorder 
is not shown until several decades after service.

4. The veteran filed his claim in July 1992, over 26 years 
after service.

5.  The competent evidence of record does not show that the 
veteran currently has a lower back disorder, due to any 
incident or injury in service.  Arthritis of the back is 
first noted many years after service separation.


CONCLUSION OF LAW

A chronic lower back disorder was not incurred in service and 
arthritis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  His evidentiary assertions are presumed credible 
for this determination.  Further, he has not alleged nor does 
the evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

The veteran contends, essentially, that he currently has a 
lower back disorder that is due to his active service, and in 
particular represents residuals of an inservice lower back 
injury.  After a review of the record, however, the Board 
finds that his contentions are not supported by the evidence, 
and that his claim fails.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1998).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Some disorders, including arthritis, may be presumed to have 
been incurred in qualifying service, if present to a 
compensable degree within 1 year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A review of the appellant's service medical records reveals 
that he was seen in August and September 1965 complaining of 
pain at the base of his spine.  The pain had been coming and 
going for 2 months.  "Chronic" back pain was one recorded 
assessment.  He claimed to have fallen from a 5 ton truck 
onto his spine.  X-ray examination of the lumbosacral spine 
revealed the absence of bone outlining the lateral margin of 
the 4th posterior sacral foramen on the right side.  The 
examiner noted that this most likely represented a lack of 
ossification in the area and was not related to the recent 
trauma.  No other significant joint or osseous abnormalities 
were noted.  

The separation examination in October 1965 was negative for 
any lower back disorder.  He did not complain of arthritis, 
bone or joint deformity, or any other pertinent pathology at 
the time of separation.

The appellant filed an initial claim for service connection 
for a lower back disorder in July 1992, over 26 years after 
service.  He claimed that he had been treated after service 
by a private doctor in Miami in 1965 or 1966, but that he 
could not remember the name of the individual.  No other 
treatment was reported on the initial application form.

At a hearing at the RO in December 1993, the appellant 
testified that he injured his back when he fell off a 5 ton 
truck and landed on his spine during service.  He began 
having severe discomfort and went to see a physician who 
treated him with heat pads. He reported increased pain from 
that time on.  He returned several times for treatment after 
service, and was x-rayed at least twice.  He was told that 
the x-rays of the lower spine were normal.  He stated that he 
had not taken any pain medication for his lower back 
disorder, although his spouse stated that she believed he had 
taken muscle relaxants at one time.  He noted treatment by 
various doctors over the years but reported that they either 
retired or died and the records were no longer available.  He 
never required any hospital care for his back disorder.  

In a VA examination in January 1995, the veteran gave a 
history of a fall in service.  He reported continued back 
problems since service, with some treatment, with brief 
relief, by chiropractors.  (Administrative records associated 
with the examination report reveal that the claims folder was 
not sent to the examiner.)  The examiner noted no local 
tenderness, pelvic tilt or list.  There was slight increased 
lumbar lordosis.  The range of motion (ROM) was forward 
flexion to 60 degrees; backward extension, and lateral 
flexion bilaterally to 20 degrees; rotation right to 45 
degrees, and rotation left to 60 degrees.  The back muscles 
were tight, but there was no spasm.  X-rays taken in February 
1994 showed mild degenerative changes throughout the lumbar 
spine, worse at L4-5, and L5-S1.  Some of the findings were 
said to be consistent with increasing age and disc 
degeneration.  It was not noted that any of the findings were 
related to any traumatic incident.  November 1994 x-rays 
showed narrowing of the disc space at L5-S1 with minimal 
changes otherwise, except for the L4-5 space which has 
moderate degenerative changes.  Mild wedging of T12 was also 
shown.  The diagnosis was advanced degenerative changes L4-
S1, and moderate to mild degenerative changes to L1-L4.  The 
examiner opined that the degenerative changes in the lower 
lumbar region, were caused by or aggravated by the injury 
noted in the history.  A suspected compression fracture of 
the 12th thoracic vertebrae was also noted.

In April 1997, the Board remanded this claim for further 
development, including, an attempt to obtain additional 
evidence, and VA examination(s) of the orthopedic and 
neurologic manifestations of any current back disorder.

In a January 1998 VA Examination, the examiner noted that 
service x-rays of the lower back indicated no significant 
abnormalities of the lumbosacral spine.  (The claims file is 
indicated to have been forwarded to the examiner.)  The 
service records did indicate the absence of a bone outlining 
the lateral margin of the fourth posterior sacral foramen on 
the right of his coccyx and sacrum.  This was thought to be a 
congenital abnormality and not related to the trauma.  It was 
noted by the examiner that the veteran reported that his back 
pain has continued to the present.  

The examiner noted a normal higher cortical, and cranial 
nerves functions. No sensory abnormalities were noted, and 
deep tendon reflexes were unremarkable.  Gait was antalgic, 
secondary to back pain.  ROM was forward flexion to 10-15 
degrees; extension to less than 5 degrees, and left and right 
lateral bending to less than 10 degrees, due to pain.  The 
axial spine was tender to palpation, especially at the base 
of the lumbar spine.  There was no obvious postural 
abnormality or fixed deformity of the spine.  However 
paraspinous muscles were tense.  Review of several x-rays, 
and recent MRI's revealed no evidence of herniated disk, and 
some mild to moderate degenerative joint disease.  Previous 
x-rays noted a mild anterior compression of T12, which was 
not noted at the time of the 1965 x-ray.  The examiner opined 
that the appellant had a long history of low back pain with a 
documented normal x-ray in 1965, and a 1994 MRI noting no 
evidence of a herniated disk, and mild DJD.  

An addendum to the examination report received in April 1998 
added that given the normal x-rays in 1965, with no 
radiculopathy, the appellant's back pain was most likely 
related to degenerative disease and not trauma sustained in 
1965.

Other medical evidence of record includes; several copies of 
VA medical reports and x-ray evaluations; and private medical 
records which noted treatment for back pain as well as 
several unrelated disorders.  The veteran was seen by a 
private physician in June 1982 for a physical examination.  
Recorded clinical history noted that about 10 years ago, the 
veteran had fallen and injured his coccyx.  He reported that 
from time to time he had low back pain.  It was also noted 
that the veteran had served in the military from 1963 to 
1965, and that he made no mention of any problems related 
thereto.  There was no tenderness on examination of the back 
and it was noted that there was no peripheral arthritis.  
When seen for a physical in December 1983, there were no 
recorded complaints of back pain, it was noted that there was 
no arthritis in the musculoskeletal system, and there were no 
abnormal findings recorded pertaining to the back.

Also on file is a VA x-ray report of May 1993.  In part it 
notes that there are indications of "old disc disease."  
The recorded impression was "Degenerative spondylosis of the 
lumbar spine with old disc disease suspected at the L5-S1 
level..."  The appellant has highlighted the "old" aspect of 
the impression to argue that it relates to service.

It is noted that while the veteran has contended he had a 
chronic lower back injury in service, the records 
contemporaneous with service indicate he suffered an acute 
and transitory lower back strain which resolved itself in 
service.  Significantly, x-rays were negative for any lower 
back injuries.  He did have a congenital anomaly.  The 
service medical records contain no record of any recurrences 
in service. The physical examination at separation does not 
contain a history of a chronic back injury.  These records 
are, in the view of the Board, more persuasive than the 
appellant's memory of events that happened almost 34 years 
ago.

Moreover, it is noted that the physical examinations 
conducted in 1982 and 1983 did not contain findings of any 
chronic back pathology.  There was history of a fall ten 
years earlier, which would have been after service.  
Significantly, the veteran's service was also mentioned, and 
it was noted that there were no problems therefrom.  These 
records are highly probative, as the history was offered at a 
time when no claim was pending, and offered at a time of 
general physical examination.  It is also 

significant that no back pathology was denoted at that time.  
Thus, these findings contraindicate a chronic or continuing 
back disorder.  

Even accepting that the veteran experienced symptoms of a 
lower back disorder in service, available competent evidence 
has failed to demonstrate continuity of symptoms sufficient 
to support of claim of entitlement to service connection for 
a chronic lower back disorder or to connect the in-service 
symptoms with his current claimed disability.  He has claimed 
continuing treatment, but reports that the records are, for 
various reasons, unavailable.  As noted in the preceding 
paragraph, those records that are available for the 1980's 
contradict the contentions of chronicity.  

It is also noted that while the 1993 x-ray revealed "old" 
findings, there were not related to service or to trauma.  
"Old" could have meant from a time post-service as well as 
from service.  In view of the other evidence on file, the 
Board concludes that it most likely meant a time after 
service.  This is true especially because of the negative in-
service x-ray, the lack of complaints or findings in 1982 and 
1983, and the 1994 x-ray which reported some findings that 
were consistent with advancing age.

Thus, the objective evidence or records fails to satisfy the 
continuity of symptomatology required to support the claim 
for entitlement to service connection.  This is not overcome 
be a single findings of a "chronic" back disorder in 
service.  In the absence of competent, credible evidence of 
continuity of relevant symptomatology, service connection is 
not warranted for a chronic lower back disorder.  38 C.F.R. 
§ 3.303.

Finally, it is noted that arthritis was first clinically 
demonstrated more than 1 year after service.  As such, it may 
not be presumed to have been incurred therein.

The Board has considered the veteran's statements, as well as 
various lay statements from his family, and friends that he 
has continually suffered from a lower back disorder since 
separation from service.  Although these statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability as he, or his family and friends 
have not been shown to have the qualifications to render such 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  The veteran's 
assertions are not deemed to be credible in light of the 
other objective evidence of record showing no continuing 
findings indicative of a chronic lower back disorder.  The 
veteran lacks the medical expertise to offer an opinion as to 
the existence, or medical causation of any current claimed 
disability.  Id.  In the absence of competent, credible 
evidence of continuity of relevant symptomatology, service 
connection is not warranted.

The Board is required to base its decision on the evidence of 
records. See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
this case the examiner in the January 1995 VA examination 
opined that the appellant's back disorder was caused by the 
injury reported, by history, in service.  However, this was 
refuted in the January 1998 VA examination, which noted that 
given the documented normal x-rays in service, the 
appellant's back pain was most likely related to degenerative 
disease, and not to any trauma sustained in 1965.  The 
examiner in 1995 did not have the claims folder, and appears 
to have relied on the appellant's history which, as is noted 
above, is not born out by the clinical record.  The examiner 
in 1998 did have the claims folder for review.  Thus that 
opinion is deemed more probative.  There is no other medical 
opinion offered which would associate a current lower back 
disability, or other back disorders to his period of service 
and the injury therein.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's claimed chronic lower back disorder was 
incurred in or aggravated by service.  Clearly, the 
preponderance of the evidence is against the claim.  Thus, 
the Board concludes that the veteran's claim for service 
connection for a lower back disorder must be denied.


ORDER

Entitlement to service connection for a low back disorder, 
described as residuals of a low back injury, is denied.


		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

